Hale, J.
(concurring in part; dissenting in part) — This is not a school segregation, Fourteenth Amendment equal protection case but an election case. To begin at the right place, therefore, we should look to the state constitution to find out if the people have reserved a political right to recall the Seattle School Board for the reasons asserted. If they did reserve that right, then the election must be held; if not, then all else is but sound and fury, signifying nothing.
In my judgment, the people wrought better than the court allows when they adopted the eighth amendment to the state constitution. The amendment rests upon what seems to be the sound proposition that, in the long run, the people are capable of governing themselves; that they know or will ultimately learn what is the best course to take and that, if mistakes must be made, they reserve for themselves the primary right to make them. The Eighth Amendment was and is one of a trinity of devices, along with the initiative (Const, art. 2, § 1 (a)) and the referendum (Const, art. 2, § 1(b)), designed to insure insofar as political institutions and popular political genius permits, a fair measure of self-government during an era when, for nearly a century, there have developed seemingly inexorable forces tending to remove the powers of government farther and farther from the governed. To test this assertion, one need only ask whether any except professional *133politicians would seriously advocate repeal of the initiative, referendum and recall.
The point to be reemphasized here, therefore, is that this is a recall election matter and not a school segregation, Fourteenth Amendment equal protection case. Whether the Seattle School Board has carried out its responsibilities in the field of racial desegregation is not before us; but whether the recall petitions meet the requirements of the eighth amendment to the state constitution is. If the petitions satisfy the recall amendment, then the county election officials must perform their more or less ministerial functions (Claussen v. Peddycord, 69 Wn.2d 224, 417 P.2d 953 (1966)), prepare a ballot synopsis, and put on an election. If the recall charges do not meet the requirements, then that is the end of the matter.
The court strikes down charges 1, 4, 5, 6 and 7 of the recall petitions on the assumption that they do no more than assert that the Seattle School Board should be punished by recall for discharging its duties under the fourteenth amendment to the United States Constitution. Thus, the opinion suggests that no recall petition will lie which purports to take issue with any plan of compulsory bussing of school children on account of their race. This rather curious conclusion is reached despite the fact that this is not a Fourteenth Amendment case nor a school desegregation bussing case nor any other kind of a case except one to decide if the recall petitions are legally sufficient under the eighth amendment to the state constitution and whether the county election officials are obliged to issue a ballot synopsis.
The state constitution accords to the courts no special powers either to endorse or to repudiate the Seattle School Board in the discharge of its office. Whether the board members carried out their offices superbly and with great dedication and industry or poorly and with indifferent competence is none of this court’s affair in the case before us. Nor are we concerned with the motives of those who would recall the board — whether they acted from a high sense of *134devotion to the public service and nobility of purpose, or from ignorance, malice, ill will or envy, or simply to create vacancies in public office so as to make these offices available to the recall sponsors and their allies. These considerations, too, under the state constitution, ¡are no affairs of the court in a case of this kind. Nor are we empowered to examine into and ascertain whether the charges are wholly true, wholly false, or partly either — for this, too, is no concern of this court. The people have created another tribunal to decide all of these things — the tribunal of the ballot box. As we said earlier, in Cudihee v. Phelps, 76 Wash. 314, 136 P. 367 (1913) at 330:
The people, speaking in the manner provided by law, may discharge their public officers for any cause, or without any cause, as their laws may provide. Indeed, the people’s rights are as complete in that respect as when they choose such officer. In other words, as against the people, a public officer, their servant, has no rights whatever, so far as his possession of the office is concerned, which may not be ignored by the people speaking in a lawful manner. While it seems true that, under this constitutional provision, an officer is to be removed for cause only; yet, the question being purely a political one, unless expressly provided otherwise by statute or constitution, it is manifest that the tribunal before which the sufficiency of the cause is to be tried is that of the people. It may be that the courts have jurisdiction to determine the sufficiency of the statement of the allegations made as cause for removal if presented in a proper proceeding involving the question of the calling of the election, but the trial of the question of whether such cause actually exists, and as to whether the officer shall be discharged, is to be had before the tribunal of the people and decided by them at the polls.
Under the recall amendment, therefore, this court is not concerned with and should not inquire into the motives of the sponsor of the recall movement, nor examining the truth or falsity of the charges upon which the recall depends, nor weigh the motives of the sponsors of the recall or the electors in voting to recall or retain the public officers against whom the recall is directed, or whether, in *135case of recall, their successors will be a superior lot to those recalled.
We repeated that statement in Roberts v. Millikin, 200 Wash. 60, 67, 93 P.2d 393 (1939), where a state senator was charged in recall petitions with agreeing, in exchange for the votes of other state senators on measures he favored, to vote for a bill to which he was in principle opposed. Holding that this conduct sufficiently charged malfeasance and referring to the above quotation from Cudihee v. Phelps, supra, this court said:
Now, if the courts are without power to inquire into the truth of the charges, they are, with much greater reason, without power to inquire into the motive of the persons filing the charges.
As the court in the instant case says, we have never departed from any of these principles in a long line of decisions.
Our only concern in this case, therefore, is whether the charges are legally sufficient to meet the requirements of the recall amendment (Const, art 1., § 33). Do they describe conduct in office that can reasonably be said to amount either to malfeasance or misfeasance while in office, or violation of oath of office? As to the oath of office, a school director pledges to support the federal and state constitutions and “to faithfully discharge the duties of his office according to the best of his ability.” RCW 28A.57.322 (formerly RCW 28.58.095). Accordingly, if the recall charges describe with reasonable definiteness conduct in office either amounting to malfeasance or misfeasance or failure to discharge the duties of school director to the best of one’s ability, they must be held good and the people allowed to vote them up or down.
Each of the charges here, I think, describes conduct in office constituting either malfeasance or misfeasance or violation of oath — either separately or in combination. Malfeasance means the doing of an act that is unwarranted; an act one has contracted not to do; that is legally unjustified, or positively wrongful or contrary to law, whereas misfea-*136sanee is the performance of a lawful action in an illegal or improper manner. Both terms imply wrong or improper conduct in public office. Merriam-Webster Third Int’l Dictionary (1964). As to violation of oath, that term embodies any action or inaction or acts or omissions amounting to a failure to discharge the office of school director to the best of one’s ability. In stating the charges for purposes of recall, one thing is certain. None of the misconduct or inaction charged — while it may do so — needs amount to a crime or a direct violation of a statute, in order to constitute either malfeasance, misfeasance or violation of oath of office. Thiemens v. Sanders, 102 Wash. 453, 173 P. 26 (1918).
I agree that malfeasance, misfeasance and violation of oath mean misconduct amounting to more than mere irregularity (43 Am. Jur. Public Officers § 195 (1942)), but a reading of the charges seriatim in this case will, I think, show that these deleted charges assert much more than mere irregularity. Charge No. 1, inter alia, says that board members conspired to “destroy and break down rights of parents to supervise the guidance of their children” and to waste public money by making existing school buildings and facilities obsolete and that they intentionally misrepresented this process as a means of achieving racial desegregating of the schools. These charges, I think, charge malfeasance, misfeasance and violation of oath.
There is little difference beween this charge and charge No. 3 as upheld by the court. Thus, a reasonable reading of charge No. 3 will lead one to conclude that it says that board members, acting in concert with other members, imposed racial segregation within the district, and particularly in the Meany and Madrona schools. Racial segregation is wrong, I believe, and to assert it charges either malfeasance or misfeasance or violation of oath, and probably all three.
Charges Nos. 4 and 5 similarly say that the board members conspired with the other members of the board to compel 600 white children to transfer their attendance *137from their own nearby high schools to those across town, solely because of their race and for no other reasons. This charge, too, raising as it does an unmistakable claim of racial discrimination, should be held sufficient to be voted upon.
Whether the asserted actions of the board in ordering selective compulsory bussing were designed to curtail racial segregation in the schools, or, if carried out, will have a salutary effect on racial integration does not affect the legal sufficiency of the charges. Those are questions to be decided by the voters when validly put to them — or by a court of competent jurisdiction at another time. Since the court cannot under the constitution look beyond the face of the charges to test their sufficiency, it should not give legal effect to a defense which under the constitution must be presented only to the voters.
Charge No. 6, while possibly repetitious of charges 4 and 5 with respect to mandatory racial segregation, goes further to say that in practicing racial discrimination the board also denied children equal transportation privileges on account of their race; and charge 7 says that the board members did conspire and agree with the other members not to use their honest and best judgment in providing the budget and expenses for student transportation by bus during the 1971-72 school year. If failure to use both honest and best judgment when making up the budget and calculating the costs of a school program does not charge malfeasance or misfeasance or violation of oath, I do not know what conduct, short of charging a serious crime, does do so.
At the risk of being repetitious, it should be said that accusations may be wholly false, maliciously inspired and malevolently stated. But we are not the judge of that. The people are the judges both of the truth of the accusations and the motives which inspired them. So final and all conclusive and so broad is the discretion vested in the electorate by the state constitution that the people might well believe the charges true, and yet in their analysis and balancing of the equities nonetheless elect to retain the *138board in office. Or believing them false, vote the recall.
This court has steadfastly held to the rule that, if the charges assert wrongful acts or substantial misconduct, then it is the people and not the courts who make the decision. Thus, in Cudihee v. Phelps, 76 Wash. 314, 330-31, 136 P. 367 (1913), we said:
[UJnder this constitutional provision, an officer is to be removed for cause only; yet, the question being purely a political one . . . it is manifest that the tribunal before which the sufficiency of the cause is to be tried is that of the people. . . . [TJhe truth of the charges upon which the officer is sought to be recalled is triable before the people rather than before the courts.
Vote swapping, as earlier noted, although completely legal, without regard to the merits of the issues under consideration, was considered sufficient misconduct to permit the people to judge it in a recall election. Pybus v. Smith, 80 Wash. 65, 141 P. 203 (1914); Roberts v. Millikin, 200 Wash. 60, 93 P.2d 393 (1939). This court has stood foursquare upon the proposition that, if the recall charges describe “any wrongful conduct that affects, interrupts, or interferes with the performance of official duty,” it is conduct amounting to malfeasance or misfeasance or violation of oath of office and is sufficient ground for recall. Danielson v. Faymonville, 72 Wn.2d 854, 435 P.2d 963 (1967). I would stay with that rule.
Therefore, I concur that charges 2 and 3 are sufficient, but I would go further and hold the others are likewise sufficient to constitute grounds for recall.